PER CURIAM.
We reverse the final judgment of foreclosure and remand for entry of an involuntary dismissal. There was no proof at trial that the original plaintiff, JP Morgan Chase, had standing to foreclose when it filed the original complaint. See Snyder v. JP Morgan Chase Bank, Nat’l Ass’n., 169 *527So.3d 1270, 1271-74 (Fla. 4th DCA 2015) (holding that Chase failed to prove standing where it did not prove it had possession of the note when it filed suit, and rejecting the argument that Chase established its right to foreclose through the Purchase Agreement between the FDIC and Chase for the assets of WAMU). In light of this disposition, it is unnecessary to reach the other issues raised on appeal.

Reversed.

WARNER, TAYLOR and GERBER, JJ., concur.